Citation Nr: 1732500	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  15-18 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 and has a period of active duty for training from November 1960 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In August 2016, the Board remanded the claim to the RO for additional development.  The case has now been returned to the Board for further appellate review.

In September 2016, the Veteran submitted an Intent to File a Claim for Compensation and/or Pension, or Survivors Pension and/or DIC form (VA Form 21-0966), indicating his desire to file a claim for an increased rating for his service-connected deviated septum.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the August 2016 remand, the Board directed the AOJ, in part, to obtain the Veteran's relevant VA and private treatment records and, thereafter, obtain an addendum opinion from a medical examiner regarding whether the Veteran's diagnosed sleep apnea has been permanently worsened by his service-connected deviated septum.  

In January 2017, the Veteran requested that VA obtain his treatment records from the VA healthcare system in New York.  The RO acknowledged this request in a March 2017 deferred rating decision, but to date, has not yet obtained the Veteran's outstanding VA medical records.  As these records are pertinent to the Veteran's claim, the AOJ must take appropriate action to associate this record with the evidence of record, as well as any other outstanding evidence.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran has a right to compliance with remand instructions).  

Regarding the requested addendum opinion, in December 2016, a VA examiner reviewed the evidence of record and essentially opined that it is not as least as likely as not that the Veteran's sleep apnea is aggravated beyond its natural progression by the service-connected disability.  As for the rationale, the examiner stated that there was no documentation of aggravation beyond the expected natural progression.  This opinion, however, does not address a comment made by a July 2010 VA examiner who stated that the Veteran's obstructive sleep apnea may benefit from septal surgery, which suggests a possible relationship between the deviated septum and sleep apnea disorders.  Since the Board is unable to independently reconcile these medical conclusions, a remand is needed in order to obtain an adequate opinion that gives proper consideration to this evidence in determining whether the Veteran's sleep apnea is aggravated by the service-connected nasal disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1995) (finding that the Board is not free to substitute its own judgment for that of an expert); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain any outstanding medical records pertinent to the claim, to include the Veteran's VA treatment records from the New York healthcare system. 

2.  Thereafter, all pertinent evidence of record must be made available to and reviewed by the examiner who provided the December 2016 addendum or, if unavailable, an examiner with sufficient expertise.  Following a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected deviated septum has permanently worsened his diagnosed sleep apnea beyond normal progression (verus temporary exacerbations of symptoms).  If so, the examiner should attempt to quantify the degree of worsening of the sleep apnea that is due to the deviated nasal septum.

In providing the requested opinion, the examiner should consider and reconcile all conflicting medical evidence and opinions of record, to include the July 2010 VA examiner's comments regarding the Veteran's sleep apnea and septum surgery and the December 2016 addendum opinion.

The examiner should provide a rationale for all opinions expressed.

3.  After all development has been completed, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





